ORDER

PER CURIAM.
Steven Lindsey appeals from the trial court’s judgment and sentence after a jury convicted him of one count of attempted forcible rape, one count of misdemeanor stealing, and one count of third-degree misdemeanor assault. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).